Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	Claims 1-7, and 10-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art, taken alone or in combination, does not disclose the horology component having the at least two distinct contact surfaces each comprise an outermost surface forming a contact surface distinguished by a cut-out forming a recessed surface positioned differently in relation to the outermost surface on each of the at least two distinct contact surfaces, and wherein the horology component comprises at least one contact surface of which the outermost surface comprises a plane and rectangular recessed surface, substantially parallel to a plane contact surface, the outermost surface and the rectangular recessed surface being separated
by a wall positioned in a plane perpendicular to the plane contact surface.
Regarding Claims 16-18, they depend from claim 1 and are allowable therein.  
Regarding Claim 2, prior art, taken alone or in combination, does not disclose the horology component having the at least two distinct contact surfaces each comprise an outermost surface forming a contact surface distinguished by a cut-out forming a recessed surface positioned differently in relation to the outermost surface on each of the at least two distinct contact surfaces, and wherein the horology component comprises at least one contact surface of which the outermost surface comprises a plane and rectangular recessed surface, substantially parallel to a plane contact surface, the outermost surface and the rectangular recessed surface being separated
by a wall positioned in a plane perpendicular to the plane contact surface.
Regarding Claim 3, prior art, taken alone or in combination, does not disclose the horology component having the at least two distinct teeth each comprise an outermost surface forming a contact surface distinguished by a cut-out forming a recessed surface positioned differently in relation to the outermost surface on each of the two teeth, and wherein the wheel comprises at least one tooth of which the outermost surface comprises a plane and rectangular recessed surface, substantially parallel to a plane contact surface, the two contact surfaces being separated by a wall positioned in a horizontal plane perpendicular to the axis of rotation of the wheel.
Regarding Claims 11-15, and 19-20, they depend from claim 3 and are allowable therein.  
Regarding Claim 10, prior art, taken alone or in combination, does not disclose the horology component having the at least two distinct teeth each comprise an outermost surface forming a contact surface distinguished by a cut-out forming a recessed surface positioned differently in relation to the outermost surface on each of the two teeth, and wherein the wheel comprises at least one tooth of which the outermost surface comprises a bevelled recessed surface in relation to a contact surface, the two contact surfaces being delimited by a segment extending in an orthoradial direction or by a bevel extending in orthoradial and vertical directions parallel to an axis of rotation of the wheel in order to form a recessed surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833